ITEMID: 001-75285
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: CINTOSUN v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, whose names appear in the appendix, are Turkish nationals. They are represented before the Court by Mr M. Vefa, a lawyer practising in Diyarbakır.
The facts of the case, as submitted by the parties, may be summarised as follows.
Until September 1993 the applicants lived in Kayabaş, a hamlet of the Dağcılar village, in the district of Silvan, in Diyarbakır.
In September 1993 security forces destroyed the applicants’ properties and forcibly evicted the applicants from their hamlet.
On 2 February 1996 Abdulhamit Çintosun lodged a petition with the Governor’s office in Diyarbakır requesting redress for the damages they had suffered due to the destruction of his property and permission to return to their village. He further requested that an investigation be initiated into the destruction of their properties.
On the same day his petition was received by this office.
The applicant received no response to his petition.
Until May 1994 the applicants lived in Alauşak, a village of the Silvan district, in Diyarbakır. It is to be noted that the documents attesting ownership of property, which Meliha Esatoğlu, Sabiha Yabancı, Türkan Vuran, Kini Elmacı used in Alauşak, bear the name of their brother, İsmet Sönük.
In May 1994 security forces destroyed the applicants’ property and forcibly evicted the applicants from their village.
On 17 January 1996 one of the applicants, İsmet Sönük lodged a petition with the Governor’s office in Diyarbakır requesting redress for the damages they had suffered due to the destruction of their properties and permission to return to their village. He further requested that an investigation be initiated into the destruction of their properties.
On 22 January 1996 his petition was received by this office.
The applicant received no response to his petition.
Until May 1994 the applicants lived in Dolapdere, a village of the Silvan district, in Diyarbakır. It is to be noted that the documents attesting ownership of property, which Medeni Açık, Belkisa Nergiz, Nezife Nergiz, İhsan Nergiz, Sakine Nergiz and Zinet Nergiz used in Dolapdere, bear their fathers’ and brothers’ names.
In May 1994 security forces destroyed the applicants’ property and forcibly evicted the applicants from their village.
On 17 January 1996 and 18 January 1996 two of the applicants, Hakki Nergiz and Mehdin Açık lodged petitions with the Governor’s office in Diyarbakır requesting redress for the damages they had suffered due to the destruction of their properties and permission to return to their village. They further requested that an investigation be initiated into the destruction of their properties.
On 26 January 1996 their petitions were received by this office.
The applicants received no response to their petitions.
The investigation carried out by the authorities indicated that the applicants had left their villages on their own will. The security forces had not forced the applicants to leave their village.
The official records indicated that there was no obstacle preventing villagers from returning to their homes and possessions in their villages. Persons who had left their villages as a result of terrorism had already started returning and regaining their activities in their villages.
On 14 July 2004 the Law on Compensation for Losses resulting from Terrorism and the Fight against Terrorism was passed by the Grand National Assembly and entered into force on 27 July 2004 (“Compensation Law”). That Law provided for a sufficient remedy capable of redressing the Convention grievances of persons who were denied access to their possessions in their villages.
In that connection Damage Assessment and Compensation Commissions were set up in seventy-six provinces. Persons who had suffered damage as a result of terrorism or of measures taken by the authorities to combat terrorism could lodge an application with the relevant compensation commission claiming compensation.
The number of persons applying to these commissions had already attained approximately 170,000. A further 800 persons, whose applications were pending before the Court, had also applied to the compensation commissions. Many villagers had already been awarded compensation for the damage they had sustained.
A description of the relevant domestic law can be found in the Court’s decision of İçyer v. Turkey (no. 18888/02, §§ 44-54, 12 January 2006) and in its judgment of Doğan and Others v. Turkey (nos. 88038811/02, 8813/02 and 8815-8819/02, §§ 31-35, ECHR 2004-VI).
